Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the after-final reply filed October 21, 2021.
	Claims 1, 3, 5, 8-10, 12, 13, 15-18, 20, 22, 23, 25, 35, 37, 39, and 45 are currently pending. The Examiner has withdrawn Claims 23, 25, 35, and 37 from further consideration because these claims are drawn to non-elected inventions.  Claims 1, 3, 5, 8-10, 12, 13, 15-18, 20, 22, 39, and 45 are under examination.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given in a telephone interview with Roy D. Gross on November 1, 2021.
Examiner’s Amendments to the Claims:
Cancel non-elected and withdrawn Claims 23, 25, 35, and 37.
In Claim 5, line 1, after “minimal” insert --- c-type ---.
In Claim 39, replace “claim 8 to an electrode,” with
 --- claim 20 to an electrode, wherein the recombinant protein is further bound to a porphyrin comprising a metal,  ----.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656